                                                                         11   PHILLIP A. SILVESTRI
                                                                              Nevada Bar No. 11276
                                                                         22   GREENSPOON MARDER LLP
                                                                         33   3993 Howard Hughes Pkwy, #400
                                                                              Las Vegas, NV 89169
                                                                         44   Telephone: (702) 978-4249
                                                                              Facsimile: (954) 433-4256
                                                                         55   Phillip.Silvestri@gmlaw.com
                                                                         66
                                                                              RICHARD W. EPSTEIN
                                                                         77   MYRNA L. MAYSONET
                                                                              (Admitted Pro Hac Vice)
                                                                         88   GREENSPOON MARDER LLP
                                                                         99   201 East Pine St., Suite 500
                                                                              Orlando, Florida 32801
                                                                        10    Telephone: (407) 425-6559
                                                                        10
                                                                              Facsimile: (407) 422-6583
                                                                        11    richard.epstein@gmlaw.com
                                                                        11
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                              myrna.maysonet@gmlaw.com
                   LLP .




                                                                        12
            MARDERCHTD
                                                            Suite




                                                                        12    Attorneys for Defendants
                                                         Suite
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                        13
                                                  Parkway,

                                      362-7800 / Fax: (954)
        & LEATHAM,
                                         HughesAvenue,




                                                                        13                               UNITED STATES DISTRICT COURT
                                                                        14                                    DISTRICT OF NEVADA
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15
                                                                        15
KOLESAR
                                Howard




                                                                        16    CHARLES BOLDING; DONNA EHLERT;                  Case No.: 2:16-cv-00617- RFB-DJA
                                                                        16    WAYNE HARRIS; and TONI VARAY,
                             3320




                                                                        17
                           3993




                                                                        17
                                                                        18                        Plaintiffs,                    STIPULATION AND [PROPOSED]
                                                                         18
                                                                                                                                 ORDER TO VACATE TRIAL AND
                                                                        19    vs.                                                 PENDING DEADLINES DUE TO
                                                                         19
                                                                        20                                                              SETTLEMENT
                                                                              NAV-LVH CASINO, LLC dba WESTGATE
                                                                         20
                                                                        21    LAS VEGAS RESORT & CASINO, a Nevada,
                                                                              Limited Liability Company; WESTGATE LAS
                                                                        22
                                                                         21
                                                                              VEGAS RESORT, LLC, a Delaware Limited
                                                                        23
                                                                         22
                                                                              Liability Company; WESTGATE RESORTS,
                                                                              INC., a Florida Corporation,
                                                                        24
                                                                         23
                                                                                                  Defendants.
                                                                        25
                                                                         24

                                                                        26          The parties, Defendant NAV-LVH, LLC dba Westgate Las Vegas Resort & Casino
                                                                         25

                                                                        27    (“NAV-LVH” or Defendant) and Plaintiffs CHARLES BOLDING, DONNA EHLERT, and
                                                                         26

                                                                        28    WAYNE HARRIS (collectively the “Plaintiffs”), by and through their respective counsel of
                                                                         27

                                                                        28

                                                                                                                          1

                                                                              41572514
                                                                         11   record, hereby notify the Court that the parties have reached a settlement in principle on all
                                                                         22   claims. On that basis the parties request that the Court vacate the trial scheduled for November 4,
                                                                         33   2019, and vacate all deadlines set forth in the Order Regarding Trial [ECF #78] while the parties
                                                                         44   finalize settlement documents. A stipulation and order to dismiss should follow within thirty (30)
                                                                         55   days.
                                                                         66           In the unlikely event that the parties are unable to resolve this case, the parties request
                                                                         77   that the Court issue a subsequent order rescheduling all deadlines.
                                                                         88           DATED this 18th day of October, 2019.
                                                                         99           Law Offices of Michael P. Balaban              Greenspoon Marder LLP
                                                                        10
                                                                        10            /s/ Michael P. Balaban                         /s/ Phillip A. Silvestri
                                                                        11            Michael P. Balaban, Esq.                       Phillip A. Silvestri, Esq.
                                                                        11
                                                               380400




                                                                                      Nevada Bar No. 9370                            Nevada Bar No. 11276
                                                      (954) 333-4256
                                                            362-9472
                   LLP .




                                                                        12
            MARDERCHTD
                                                            Suite




                                                                        12
                                                         Suite




                                                                                                                                     Attorneys for Defendants
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                        13            Attorneys for Plaintiffs
                                                  Parkway,

                                      978-4249 / Fax: (702)
        & LEATHAM,
                                         HughesAvenue,




                                                                        13
                                                                        14
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                        15                                                          IT IS SO ORDERED
                                                                        15
KOLESAR
                                Howard




                                                                        16
                                                                        16                                                          _________________________________
                             3320




                                                                        17                                                          RICHARD F. BOULWARE, II
                           3993




                                                                        17                                                          UNITED STATES DISTRICT JUDGE
                                                                        18
                                                                         18
                                                                        19                                                                  October 21, 2019
                                                                                                                                    DATED: ______________
                                                                         19
                                                                        20
                                                                         20
                                                                        21
                                                                        22
                                                                         21

                                                                        23
                                                                         22

                                                                        24
                                                                         23

                                                                        25
                                                                         24

                                                                        26
                                                                         25

                                                                        27
                                                                         26

                                                                        28
                                                                         27

                                                                        28

                                                                                                                               2

                                                                              41572514
